John Paul Stevens: We'll now hear argument in Alaska against the United States. Mr. Franklin.
Jonathan S. Franklin: Justice Stevens, and may it please the Court: Because title to lands underlying navigable waters is an inseparable attribute of State sovereignty, this Court has long held that there is a strong presumption that each State receives title to such lands at statehood. Under the Court's precedents, the United States cannot defeat the State's title unless Congress has definitely declared an intention to do so or has otherwise made that intention very plain. Turning to the Glacier Bay claim in this case, the United States asserts that it received title to the submerged lands underlying the bay at statehood, but there is no express statement, an unambiguous statement by Congress evidencing an intent to defeat Alaska's title. To the contrary, the proviso to section 6(e) of the Alaska Statehood Act, which is the only statute the United States identifies as ratifying the purported reservation of the bay, in fact shows that title remains with Alaska. Under the plain language of the statute, the proviso applies only to a subset of the lands that would otherwise have been transferred to the State under the main clause. And this is important. In this case it is undisputed by both of the parties and by the special master that the Glacier Bay Monument was not included within the main clause. The submerged lands, therefore, did not--
Sandra Day O'Connor: Well, counsel, you... apparently you agree that the U.S. retained title to the uplands in Glacier Bay National Monument under section 5--
Jonathan S. Franklin: --Yes, Your Honor.
Sandra Day O'Connor: --of the statehood act.
Jonathan S. Franklin: Absolutely.
Sandra Day O'Connor: And why was Federal title to the monument not sufficient to retain title to the submerged lands as well without reference to section 6(e) at all?
Jonathan S. Franklin: Because of section 6(m), Your Honor. Section 5 of the Alaska Statehood Act provides that the Federal Government retained all of the property it previously possessed with one important exception, except as provided in section 6. Section 6 has two exceptions within it that are potentially relevant here. Section 6(m) incorporates the Submerged Lands Act and thereby provides that Alaska was to receive title to all the submerged lands underlying its navigable waters, plus those 3 miles seaward from the coastline, in order to put Alaska on the same equal footing with the rest of the States. Section 6(e) dealt with an entirely different set of properties. What section 6(e) did was to transfer to the State a very specific and narrowly defined class of property, property that was used for the purposes or solely... for the sole purpose of... of fish and wildlife conservation under three designated statutes. Those are the State... local-State fish and wildlife conservation statutes. Again, here it was... it is undisputed that Glacier Bay is not included within the main clause. Therefore, the--
Ruth Bader Ginsburg: --problem, as... you just said that... that the main clause is very, very narrow, and we're told by the Government that no wildlife reservation would come within that main clause, so that there would be nothing to retain under the second clause.
Jonathan S. Franklin: --The Government is incorrect, Your Honor. We have identified two wildlife refuges, the Kenai moose range and the Kodiak bear refuge, that were otherwise encompassed by the main clause but saved by the proviso. And here's why the United States is correct on that. They argue in their brief that those properties were not included in the main clause because they were created under the Alaska Game Law of 1925 rather than the Alaska Game Law of 1943. In fact, Your Honors, those are the exact same statute. The '43 Alaska Game Law simply restated the 1925 law with certain amendments. What that means is that at statehood the Kenai moose range and the Kodiak bear refuge were, in fact, being used for the purposes under the Alaska Game Law of '43, which was the then-existing version. These refuges were created in 1941 prior to the restatement and amendment of the statute. So those are two properties. And... and actually the legislative history... we don't think the Court needs to go to the legislative history because the statute is plain and also because there's a clear statement rule. But the legislative history does indicate that Congress was specifically concerned about those two very large refuges. The Kenai and the Kodiak together comprise an area that is approximately the same size as the State of Connecticut. And Congress' concern or, more specifically, the concern of the Fish & Wildlife Service was that Alaska might not be able adequately to manage those properties. But there was no such concern expressed with the monument that's at issue here because it was never going to be transferred to the State under the main clause.
Sandra Day O'Connor: Why... why shouldn't we look to the tests set out in the Idaho case here?
Jonathan S. Franklin: We are advocating the tests set out in the Idaho case, Your Honor. That test is a two-pronged test.
Sandra Day O'Connor: Right.
Jonathan S. Franklin: First, you have to look and see if there is a--
Sandra Day O'Connor: Whether Congress has notice of the inclusion of the lands and a Federal reservation, which it certainly did for Glacier, did it not?
Jonathan S. Franklin: --That's... that's relevant to the first prong, Your Honor. The second prong--
Sandra Day O'Connor: And second, whether the transfer to the State would undermine the purpose of that reservation. Should we look to that?
Jonathan S. Franklin: --If the Court were examining the... the first prong, Your Honor, I think those factors might be relevant. Here, though, the test is set out in not only the Idaho case but also the Alaska case, and that is that there has to be an explicit action by Congress. And Idaho applies that. Idaho looked very carefully for some action by Congress ratifying the reservation in that case. Here, we need an action by Congress. The United States has identified what they contend is the action of Congress, that is, the proviso to section 6(e) of the Alaska Statehood Act. That proviso, though, just does not cover these lands.
Stephen G. Breyer: Why do you say explicit? I... I thought it said you have to make it plain, which really might matter.
Jonathan S. Franklin: In--
Stephen G. Breyer: What it says... the language I think is... or definitely declared or otherwise made very plain.
Jonathan S. Franklin: --Yes. In the--
Stephen G. Breyer: Is that right? There's nothing that says explicit. Right?
Jonathan S. Franklin: --Well, Your Honor, in the Alaska case... and here I refer the Court to page 44 of the 1997 Alaska case. There the Court said that Congress must, quote, explicitly recognize or that Congress had explicitly recognized the resignation in that case. So the... the Court--
David H. Souter: But doesn't that simply mean that if it explicitly recognizes, it has made it plain.
Jonathan S. Franklin: --Yes.
David H. Souter: But it doesn't mean that it must be explicit in every case. Isn't that correct?
Jonathan S. Franklin: Well, I... I think explicit--
David H. Souter: You don't have to be explicit to make it plain. It's a great way to do it, but that's... it's not the only way.
Jonathan S. Franklin: --It has to be definitely... Justice Breyer, you're correct. It has to be--
Stephen G. Breyer: All right.
Jonathan S. Franklin: --definitely clear or otherwise made plain. Yes.
Stephen G. Breyer: If I'm correct, then... if I'm correct, then I guess the main argument I thought is here we have a national park and we want to keep the national parks as the United States, which you'd expect. It's a national park. And of course, they want to keep the whole thing. I mean, it's obvious. You don't have to write everything that's obvious. They no more want to give all the water in the park to Alaska than they'd want to give the gamekeeper's part to Alaska. A house, or maybe there's a swimming pool somewhere they don't mention either, but it's just obvious that unless there's something very special about the water, that the water in the park is part of the park.
Jonathan S. Franklin: Well, there is something special about the water, Your Honor, and that's what the Court has recognized. The water is a State... an essential attribute of State sovereignty, and just to--
Stephen G. Breyer: I understand that. But I mean, it's like saying we're keeping Yellowstone, but we're giving you the geysers. I mean, that's water too. It's even underground water. But I mean, what the argument I think is... would be is this like that, and the argument that it is like that is that, well, of course, you need this water in order to study the glaciers because there are forests that go down to the edge, because the flora and fauna can't be protected without it. And so though it isn't as strong a case as the geysers in Yellowstone, it's good enough. Now, what's your reply?
Jonathan S. Franklin: --First of all, the geysers are not included because we're talking about navigable--
Stephen G. Breyer: I understand that. I'm using a funny example to--
Jonathan S. Franklin: --Yes. Navigable waters. [Laughter] But let me... let me just assure the Court. There is nothing at all unusual about State-owned submerged lands within national monuments. The reason is simple. The Antiquities Act, which allows the President to designate national monuments, was enacted in 1906. At that time there were 45 States already in the Union. Therefore, any national monument created in those 45 States would necessarily have included State-owned submerged lands unless there had been some conveyance. And let... let me give Your Honors a... a concrete example. In the 1978 California decision decided by this Court, the Court recognized that the Channel Islands National Monument, which is an offshore national monument off the coast of California, included State-owned submerged lands because even though the reservation order was asserted to have included those lands, there was no congressional statement of an intent to defeat the State's title. Another--
Stephen G. Breyer: --Like in Yellowstone. There is a river I think. Who owns that?
Jonathan S. Franklin: --Well, Yellowstone was created before the State of Wyoming and--
Stephen G. Breyer: No. But I mean, does the State or the Feds own the... the river that goes through it?
Jonathan S. Franklin: --One would need to examine the particular reservations and statutes there.
Stephen G. Breyer: What about in Yosemite? I think there's a river down there too. Is the river in Yosemite owned by California or by the... the Feds?
Jonathan S. Franklin: I'm not familiar with that, but I will give you an example that I am familiar with.
Antonin Scalia: Before you do that, Mr. Franklin, is... is the rule that... that we're operating under that Congress had to have made it clear--
Jonathan S. Franklin: Yes.
Antonin Scalia: --that it reserved, or is the rule that it is clear that Congress ought to have reserved it?
Jonathan S. Franklin: No. It's the former rule, Your Honor.
Antonin Scalia: It's the former.
Jonathan S. Franklin: Yes.
Antonin Scalia: So the mere fact that it doesn't make any sense not to have reserved it does not make it clear that Congress reserved it, does it?
Jonathan S. Franklin: Absolutely, Your Honor.
Stephen G. Breyer: Right, but normally you assume, I guess, that Congress does what is... tries to avoid things that are ridiculous. So if they say keep the park, I guess the question would be is that included. I mean--
Jonathan S. Franklin: It's not--
Stephen G. Breyer: --can you read it this way? I... I think it would be relevant, wouldn't it?
Jonathan S. Franklin: --Well, first of all, this is not the ordinary... in this case we presumed the... the opposite. In fact, there's a strong presumption. But let me give you the other example that I was going to refer to you.
Stephen G. Breyer: Yes.
Jonathan S. Franklin: There's something called the California Coastal National Monument. That extends the entire length of California and goes out 12 miles to sea. In that monument, the... the lands, the submerged lands, are both State-owned and Federal-owned, and they are managed cooperatively. And that's what we are seeking to do here. And importantly, the fact--
Antonin Scalia: Mr. Franklin, are... are these submerged lands covered by navigable waters?
Jonathan S. Franklin: --Yes.
Antonin Scalia: What is it that the Government could do, if they owned the submerged lands, by way of protecting wildlife and doing all the good stuff they want to do, that they cannot do simply by... by reason of... of having jurisdiction over the navigable waters?
Jonathan S. Franklin: There are a few things, presumably very localized activities that the State would have the exclusive authority in. Importantly though, the Federal Government, even though the State owns title here, will retain all of its constitutional authority under the Interstate Commerce Clause to regulate activities that affect interstate commerce that--
Sandra Day O'Connor: Yes, but just as a practical matter, tell us what you're arguing about. What does Alaska think it can do if it prevails in the Glacier Monument area by virtue of prevailing, as a practical matter?
Jonathan S. Franklin: --As... as a practical matter, there are issues relating to local subsistence fishing that are important to the State. There are issues relating to local uses of the bay. But more importantly--
David H. Souter: Well, could... could you be concrete? I mean, there... I don't know what you mean. What are the issues? Can you give me an explicit example?
Jonathan S. Franklin: --Well, one explicit example is I think the State would prefer to have more local subsistence fishing in the bay. And the Court... to... to move out a bit, the--
Sandra Day O'Connor: So the State would permit more fishing than the U.S. would allow--
Jonathan S. Franklin: --I think--
Sandra Day O'Connor: --as a practical matter.
Jonathan S. Franklin: --As a practical matter. And... and there... there--
Antonin Scalia: But couldn't Congress forbid that under... by reason of its control of the navigable waters--
Jonathan S. Franklin: --Well, if--
Antonin Scalia: --if it really wanted to?
Jonathan S. Franklin: --If Congress really wanted to, Congress could... could affect activities relating to interstate commerce. But importantly, what Alaska seeks here really is a seat at the table. Right now Alaska has no say over anything that happens in its navigable waters which are its sovereign State lands. What it seeks really is to have its views being considered. Right now... and I'll give you a concrete example that goes to the enclaves that are issue in the... in the next count that I'll discuss. For some time cruise ships were going out into the middle of these enclaves and dumping their untreated sewage because that was outside... or asserted by the Government to be outside the scope of Alaska's pollution laws and not within the scope of Federal laws. That was fixed, but it took an act of Congress to do that. There had to be an act of Congress to prohibit those cruise ships from dumping their sludge out in these, what they used to call, donut holes. Alaska finds it unacceptable to have to go petition Congress every time something comes up on its navigable waters that it believes ought to be regulated or dealt with. Now, if Congress decides to preempt the State under its interstate commerce power, it has the right to do that. I think we also need to keep in mind what waters we're talking about. This is southeast Alaska. The waters of southeast Alaska quite literally define the region. They are central to the economy, the history, the society, and the culture of all the Alaskans who live there and who travel there. Just to take an example, there are still today very few roads anywhere in southeast Alaska, and the... the towns and the cities like the... the State capital of Juneau historically were accessible only by the water. This is an area... the water in particular is an area that is of great importance to Alaska. And they are seeking to confirm that that area does belong to Alaska. And I think we have set forth in quite detail why--
Sandra Day O'Connor: Well, there... there are big differences between the... the analysis concerning the bays that you assert and Glacier Monument. I think they're quite different.
Jonathan S. Franklin: --Well, the... the tests are different. The Glacier Bay test involves... needs to have an explicit reservation... explicit ratification by Congress of a reservation and--
Sandra Day O'Connor: You're lumping them all together, but I think the tests are quite different.
Jonathan S. Franklin: --The tests are different. What I was trying to explain is, in answer to Your Honor's question, why this matters to Alaska. It matters quite--
Stephen G. Breyer: But in... in respect to Glacier Bay--
Jonathan S. Franklin: --Yes.
Stephen G. Breyer: --I... I mean, is the only... you said, for example... is the only dispute about the use of the water that's in the middle of the Glacier Bay park whether there should be more or less fishing, or are there other things that Alaska wants to do with that water in the park that they can't do if the United States owns it?
Jonathan S. Franklin: There are two issues. I think it's fishing and also to allow more local people to visit the area that would otherwise be prohibited by the Park Service. There was... but just to assure Your Honors--
Stephen G. Breyer: How could they do that? You mean they would go into a boat in the middle of the water there, but they couldn't get off the boat?
Jonathan S. Franklin: --Well, that's normally what... what people do is they just visit the--
Stephen G. Breyer: I see.
Jonathan S. Franklin: --by boats. But to assure Your Honor, there... for example, there are no mineral interests here anywhere in the picture.
Stephen G. Breyer: No. All right. So if... if the normal way of visiting the park is to go into a boat and to go up along the waterway and to look at the glaciers on the shore, then it surely is odd that the United States intended to give that waterway to Alaska, for under those circumstances, there would be nothing left of the park. I mean, it would be like... you see, if it's essential to it.
Jonathan S. Franklin: Well, that's not true, Your Honor. 80 percent of the park, even if one assumes it included the submerged lands, is uplands. But it's no more unusual--
Stephen G. Breyer: No. I understand that, but I mean, it's the way of visiting the park.
Jonathan S. Franklin: --Yes, but I just mentioned, for example, the two monuments in California. The Channel Islands National Monument this Court held included the... the submerged lands were State-owned. There's no other way to get to the Channel Islands Monument but to traverse State-owned submerged lands. In fact, I think there are few national parks in this country you can't get to without going across State lands. I think there's another important point here and that is the Property Clause of the Constitution would also allow the Federal Government to regulate activities on lands that abut national parks to the extent that they might affect park activities. But here what we need is an express statement by Congress ratifying the purported reservation of the bay. Without that, Your Honors... and the... the precedents are clear. Without that, the presumption is... in fact, the strong presumption is... that these are State-owned lands. And again, there is absolutely nothing unusual. That is part of our Federal system. It's the way that these monument properties have been managed since 1906 when the President first got the authority. It's the way that Glacier Bay will continue to be managed. We expect, we intend to work cooperatively with the Federal Government to resolve any issues that might remain. What we're seeking here, again, is a seat at the table. We just are seeking to have Alaska's views dealt with because they are the owner.
Ruth Bader Ginsburg: In the... in the '97 case, was the area at issue within the first part of 6(e)? Because this--
Jonathan S. Franklin: Yes. The... the Court expressly stated that it was at pages 60 to 61, and that was in the absence of any contrary argument.
Ruth Bader Ginsburg: --It... it made an assumption.
Jonathan S. Franklin: The Court made an assumption, but in fact--
Ruth Bader Ginsburg: But was it in fact?
Jonathan S. Franklin: --I think there would have been a substantial... had that... had that issue been litigated, there would have been a substantial argument that it was not within the main clause. But again, there was no argument on that point before the Court. The Court at pages 60 to 61 expressly stated... again, it was an assumption, but the Court expressly stated that the lands were within the main clause. Apparently the Court was considering the fact that the application for ANWR did, in fact, reference the purposes that were set forth in the main clause, the Alaska Game Law. The important point of that case for this case, though, Your Honors, is that the Court embraced the construction of section 6(e) that we are advocating here, namely that the proviso exempts and saves for the Federal Government a subset of the properties that would otherwise have been transferred to the State under the main clause. There simply was no need for Congress to have expressed an intent--
Antonin Scalia: I thought we had left that open. I thought we--
Jonathan S. Franklin: --I think what I said is that the Court embraced that position, and it was actually an essential attribute of the... essential premise for the Court's holding. At 60 to 61 and again at page 48 of the... the decision, what the Court made clear is it was concerned that unless the lands were saved by the proviso, all of them, the submerged lands and the uplands, would have passed to Alaska under the main clause, and that was one of the reasons the Court, I think, held that it was covered by the proviso. No such concern is present here. I'd like at this point briefly to turn, if I might, to the count I, which is the historic waters count. There the United States asserts that at statehood the waters of southeast Alaska were riddled with isolated enclaves of international high seas that were wholly surrounded by U.S. territorial waters. The historical record, though, belies that contention. At least from 1903 until 1971, the United States took what this Court has described in the Mississippi Sound case, the Alabama and Mississippi Boundary Case, as the publicly stated policy that the waters of the archipelago were inland and that the political boundary ran along the outside edge. Thereafter, the United States took... consistently based a discriminatory enforcement regime, fisheries enforcement, on that position. What I mean by discriminatory is that the United States allowed U.S. fishing but prohibited foreign fishing in that area.
David H. Souter: Well, the argument on the other side, as I understand it, is that the... the assertion of authority to regulate fishing really is... is relevant. It has no necessary implication for the historic waters doctrine. What... what is your answer to that?
Jonathan S. Franklin: That's the assertion. My answer is that the Court announced to the contrary in the 1975 decision, the Cook Inlet case, there at page 201 and 202, and this is quoted at page 28 of the blue brief. What the Court said there is it examined an incident in which a Japanese fishing vessel had been caught in the general area, and the Court said... and I quote... that incident deserves scrutiny because the seizure of a foreign vessel more than 3 miles from shore manifests an assertion of sovereignty to exclude foreign vessels altogether and, quote, must be viewed as an exercise of authority over the waters in question.
David H. Souter: What... what page was that?
Jonathan S. Franklin: I'm sorry. That's 201 to 202... 201 and 202 of the Cook Inlet case, and that's at 28 of the blue brief. What the law was at statehood is the United States had no authority, after 3 miles out, to enforce discriminatory fishing regulations against foreign vessels. Now, importantly there's a caveat here, and that is that the law has changed. The law has changed since 1971. Beginning in 1976, the United States asserted a 200-mile... what's known as an exclusive economic zone that allows the United States to enforce discriminatory fishing, and in 1982 international law embraced that. But... and we have quoted a U.N. study. In fact, the U.N. study that we have quoted... and that is noted at page 29 of the blue brief. That is the study that's called the Juridical Regime Study. It's the study that this Court itself, in all of its historic waters cases, has used as the authoritative statement of the law. That study quite clearly states that if a... if a country enforced discriminatory fishing rules against foreign vessels outside... that that manifests an assertion of an historic inland waters claim. And what we have here--
Antonin Scalia: --On... on this point, it seems to me there... unlike the first point you were discussing where I think the Federal Government can work its will anyway, on this point there is really a significant Federal interest involved. That is to say, if the United States takes the position that these are, indeed, inland waters, it's going to have to acknowledge similar rights in foreign countries with similar archipelagos.
Jonathan S. Franklin: --No. Your Honor, they assert that, but they don't provide any specific examples. And the reason they can't provide a specific example of any instance abroad where it would affect their position is that each historic waters inquiry is decided on its own facts. The fact that something is an archipelago does not render it historic waters.
Antonin Scalia: No, but... but you say a determinative fact, a conclusive fact is simply... is simply enforcing discriminatory fishing regulations.
Jonathan S. Franklin: It is a claim to the... to the waters, which was made in 1903, accompanied with discriminatory fishing enforcement, accompanied with other statements in this case, including the California brief to this Court. There has to be an... excuse me... examination of all of the facts and circumstances before one can conclude that waters are historic waters. These ones are. Other waters would not be. The United States has not identified any waters abroad that have precisely these constellation of facts. So its... its position is basically: we say it, therefore it must be so. I--
Ruth Bader Ginsburg: But it's not the United States that will be making the judgment about what areas are controlled. It would be the country abroad. And I... I think the argument was, what the United States does other nations will copy.
Jonathan S. Franklin: --Right.
Ruth Bader Ginsburg: And they will decide what looks like the Alaska--
Jonathan S. Franklin: Right. What the United States does, Your Honor, is follow the well-settled international law on historic bays... historic waters. Those are set forth in the convention. Each state will have the same authority where its facts and circumstances dictate it. If there has been a continuous claim asserted by a nation with the acquiescence of foreign nations, then it will qualify as historic waters. But it has to be done based on a... an examination of the particular facts of the case. And one thing else... one thing other that is worth noting, if you have an archipelago like this, a nation can always close it off using article 4 straight baselines. That is permitted under the convention. The U.S. has decided not to do that, but other states are fully able to do that. I think that if the United States is going to be arguing that there is some international precedent here that's going to hurt it adversely, it needs to identify a particular body water abroad that it believes this case is going to affect.
Ruth Bader Ginsburg: --Why should it make that suggestion? It would certainly not be in the interest of the United States.
Jonathan S. Franklin: Well, it... it needs to explain more specifically then, other than just stating we think it might affect our position. The... the facts and circumstances... the Court, for example, applied the historic bay question in Mississippi Sound, in the Mississippi Sound case. I am aware of no instance in which that precedent was ever used adversely and the United States has not identified any... any instance. But more importantly, what this Court did in the Mississippi Sound case is it looked at the evidence and it said is this a historic bay or is it not. The Court concluded that it was and that was the inquiry that the Court follows. At this point, I'd like to reserve the remaining time for rebuttal.
John Paul Stevens: Yes, Mr. Franklin. Mr. Minear.
Jeffrey P. Minear: Thank you, Justice Stevens, and may it please the Court: I would like to begin with the focal point of Alaska's argument, namely Glacier Bay National Park. Alaska's core contention is that section 6(e) of the statehood act does not provide an adequate showing that the United States intended to retain the submerged lands in Glacier Bay. This--
Antonin Scalia: Could... before you go into that, could you tell me how 6(e) begins?
Jeffrey P. Minear: --Yes. In fact, I think it's very helpful. It's listed at page 7a--
Antonin Scalia: I mean, (e)--
Jeffrey P. Minear: --of our... of the gray brief.
Antonin Scalia: --Yes, but the... well... well, the... the introduction to it is... is not listed, is it? I mean--
Jeffrey P. Minear: That may... that may be so.
Antonin Scalia: --I mean, it's incomplete. It... it just says all real and... what about all real and personal property? Is there an intro that says there is hereby... there is hereby granted to the United... to Alaska?
Jeffrey P. Minear: Well, 6(e) I think begins stating that this... these are exceptions to section 5 which is the retention... the general retention provision of the United... for United States lands. But if we look at 6(e) itself, it's--
Antonin Scalia: Well, you say they're exceptions. How... how are the exceptions introduced? I mean, it's incomplete to just read (e) that says all... what about all real and personal property of the United States? There has to be some introductory language. What is it?
Jeffrey P. Minear: --No. Actually there doesn't, Your Honor, because if you go on, it says all real and personal property... then you skip down, about halfway down... shall be transferred and conveyed to the State of Alaska by the appropriate Federal agency. So it is... so this is complete in terms of--
Antonin Scalia: Okay. You're right.
Jeffrey P. Minear: --But if I could walk you through those provisions because I think they're quite important. The first provision says, as you say, all real and personal property which is specifically used for the sole purpose of conservation and protection of wildlife shall be transferred to the United States.
Antonin Scalia: Right.
Jeffrey P. Minear: It's followed by another provision here.
Antonin Scalia: To... to Alaska.
Jeffrey P. Minear: To... to Alaska. Excuse me. And it's followed by another proviso which says that the United States will continue to control fish and game matters in Alaska until the Secretary of Interior has certified that Alaska is ready to do so. Clearly that proviso is not a subset--
John Paul Stevens: Mr. Minear, before you get too far, I also would like to ask a preliminary question that was raised by Justice O'Connor before. Do you agree that section 5 itself, the second part of it that says the United States retains title to its own property, that the response to that is adequately provided in the Submerged Lands Act referred to in subparagraph (m)?
Jeffrey P. Minear: --No, I don't. I don't believe... let me frame the... your... your question, if I may, for you. Section 5 indicates the United States would retain all of the lands that it presently holds. Section 6(m) then makes the Submerged Lands Act applicable to the... to the... to Alaska. In doing so, it recognizes that there are some lands the United States would continue to retain, provided it meets the requirements of the Submerged Lands Act. The particular exception we're concerned about here is the expressly retained exception, in other words, if lands are retained by the United States. This Court said in the Arctic Coast case that that provision adopts the general law that applied before the Submerged Lands Act, that it had to be made plain that the United States would be holding onto these lands. It doesn't require an express statement. It simply requires that it be made plain. Now, our view is that these lands would be retained by the United States, quite apart from 6... the 6(e) exception we're arguing about here on summary judgment. And if you denied our motion for summary judgment, we'd go back and talk about the other exceptions that are applicable. But in this case we're simply focusing on 6(e) and we're focusing on that because the Court's Arctic Coast decision made clear that 6(e)... and I quote... reflects the very clear intent to retain title, unquote, to submerged lands, quote, so long as those submerged lands were among those set apart as refuges or wildlife... or reservations for the protection of wildlife.
Antonin Scalia: Well, we didn't have this issue before us. Let... let me--
Jeffrey P. Minear: Yes, we did.
Antonin Scalia: --let me... why don't you go back to your argument? You said that the first proviso on its face is simply not a subset of the first part of (e).
Jeffrey P. Minear: Yes. It's an example how provisos do not need to be--
Antonin Scalia: But that's not the proviso at issue here.
Jeffrey P. Minear: --Yes.
Antonin Scalia: The proviso at issue here is the second proviso which begins provided that such transfer shall not include lands. Such transfer. Now, this is... the word such refers you back to something. What... what possible transfer could it mean except the end of the introduction, which says shall be transferred and conveyed to the State of Alaska?
Jeffrey P. Minear: Your Honor--
Antonin Scalia: I mean, anybody reading that would... would think that proviso refers to that transfer or at least it is not clear that it provides to... that it applies to every transfer in... in the whole act.
Jeffrey P. Minear: --I disagree with you, Justice Scalia, for these reasons. First of all, the such transfer simply tells you what's not included. That language tells you... this is outside. It doesn't mean that whatever follows necessarily was within the main clause. What Congress was doing here, by making clear that these lands were not transferred--
Antonin Scalia: What does the such refer to?
Jeffrey P. Minear: --It does refer to the transfer before. But what follows here, refuges and reservations for the protection of wildlife, they do not fit within that... that main clause. It's obvious they don't because the only things that fit within the main clause are those lands and real property specifically used for the sole purpose of conservation and protection of wildlife. What we're talking about here... wildlife reservations are multiple purpose lands. They're not used solely for... for the purpose of conservation. The purpose of the first provision here was to transfer vehicles, fish hatcheries, other equipment that the State would need to enforce Alaska game laws. That was the point of... of that first provision. But Secretary Chapman who drafted this made clear in the legislative history that what he was doing was drawing a line between those... those facilities and equipment that are used by a State in its traditional game management and drawing a contrast with the matters that would be retained by the United States.
Stephen G. Breyer: Yes, but where is the language that says that the submerged land that fits the proviso is retained by the United States?
Jeffrey P. Minear: We do not need--
Stephen G. Breyer: What the proviso says is just what Justice Scalia said.
Jeffrey P. Minear: --We do not need express language that expresses--
Stephen G. Breyer: No, no, but where is the implication in that?
Jeffrey P. Minear: --The implication is that we are retaining all of the reservation. And this is what the Court said in the Arctic Coast decision. It saw that this was--
Stephen G. Breyer: That's... that's... it... I mean, in... in... I take it in the Alaska case we were considering a transfer that did fall within the main sentence of (e).
Jeffrey P. Minear: --Justice Breyer, neither party made that argument. This issue came up in a letter that was written after. The... the language--
Stephen G. Breyer: Were we or weren't we?
Jeffrey P. Minear: --You were not considering that.
Stephen G. Breyer: We weren't.
Jeffrey P. Minear: That... that was... simply neither party suggested that ANWR fell within the first provision. And it doesn't. It's clear that it doesn't. It was not land that was specifically used solely for conservation of wildlife under these three listed statutes. The ANWR reservation at that time was set apart. It was BLM land. It was also used for mining and other activities. Likewise, the other matters--
Ruth Bader Ginsburg: But the Court did assume... the Court did assume that.
Stephen G. Breyer: Yes.
Jeffrey P. Minear: --It made that assumption with no briefing, but it did that with regard to the second issue that was presented there. The issue that people were fighting about in the Arctic Coast decision was was this land properly set apart or not for purposes of the proviso. And that's where this discussion takes place.
Stephen G. Breyer: All right. Then--
Jeffrey P. Minear: It's an afterthought that simply reinforces.
Stephen G. Breyer: --All right. Then at best Alaska is a neutral. Because we didn't think it, we're operating as a mistake. It's a neutral. Okay. Now, what's bothering me about the case is just what Justice Scalia said, that... that why I... if I sell you all my clothing and then I put, but not my camping gear, I mean, I can absolutely see you don't get my camping clothing, but you want to say that's a reservation of mess kits from some other transfer? I mean, it has nothing to do with mess kits.
Jeffrey P. Minear: Your Honor, but that's... it's clear that what this is... this is more along the lines if someone said that I will sell you my house, provided that transfer shall not include the detached garage.
Stephen G. Breyer: Fine, and then it doesn't go in that.
Jeffrey P. Minear: In that case--
Stephen G. Breyer: But it doesn't mean that the next--
Jeffrey P. Minear: --Yes, but it was not a part of the house.
Stephen G. Breyer: --Yes.
Jeffrey P. Minear: You know, that's... it's just providing clarification, just that one of the purposes of the proviso is to provide clarification.
Anthony M. Kennedy: This is an abundance of caution?
Jeffrey P. Minear: In other... that is exactly right. And we can tell that from--
Stephen G. Breyer: All right. If it's an abundance of caution, where's the other language that almost reserves it so we need the caution?
Jeffrey P. Minear: --That would be section 5. It indicates the general retention for lands of this sort.
Stephen G. Breyer: But 5 is subject to the Submerged Lands Act and the Submerged Lands Act brings you back to the reservation has to be explicit. And then... see, that's--
Jeffrey P. Minear: Well, Justice Breyer, again, if I can just complete the point--
Stephen G. Breyer: --That's why I was talking about Yellowstone.
Jeffrey P. Minear: --Yes.
Stephen G. Breyer: I was looking for something that would be obvious that they wouldn't have meant to transfer. He comes back and says, well, very often States do control the water.
Jeffrey P. Minear: Your Honor, I just need to make a point. I think it's very important for you to understand this point. First of all, that at page 57 of the Arctic Coast decision, this Court was clearly reading this language, the 6(e) proviso, as sufficient to provide a clear indication of transfer of title, and in doing so, it was recognizing what is clear in the proviso itself, that these particular items that are discussed there are not a part of the main clause and cannot be. And a good example of that is the third thing that's being transferred, facilities that are utilized in connection with general research activities related to fisheries and wildlife. Now, that is not going to be something that's specifically used for the sole purpose of conservation and protection of wildlife. It's the antithesis of that. It makes quite clear that our construction is correct. The subset theory just doesn't work because the items that are here are not things that fit within the main clause. What Congress was doing here was drawing a very clear line--
Anthony M. Kennedy: But why... why doesn't (m) supersede that argument anyway? Let's... can't we say that, well, you may be right so far as the second clause of (e) is concerned, but you still have to deal with (m)?
Jeffrey P. Minear: --Then you have to explain what happened in the Arctic Coast case, why we were able to retain the ANWR lands which did not fall within the main provision. And that is because Congress was making... because this Court concluded that Congress was making clear that wildlife lands are very important and they wanted to make absolutely clear that those lands would not be transferred. And even a provision that could be misconstrued, as I'm afraid this Court did in... in Arctic Coast... could be misconstrued to contain some of these lands, we need to make adequate assurance that... that the courts that read this realize a clear division is being made. We are retaining these wildlife lands. That's--
Antonin Scalia: Mr. Minear, I'm... I'm not sure I agree with you that... that that language, facilities used in connection with general research activities relating to fisheries or wildlife, is not a subpart of the earlier... of the earlier grant, namely property used for the sole purpose of conservation and protection of fisheries and wildlife. Surely one... one can readily regard general research activities relating to fisheries or wildlife to be part of the activity of conserving and protecting fisheries and wildlife.
Jeffrey P. Minear: --But we're talking about a facility here. So a facility that might conduct some... some research tangentially related to wildlife is not a facility that's used for the sole... specifically used for the sole purpose of conservation and wildlife. There's a clear difference here. These two... these two sets do not overlap, and it's even more so with regard to wildlife refuges. Wildlife refuges and wildlife reservations are used for multiple purposes. At the time of statehood, the... the regulations in place, the fisheries regulations and wildlife regulations, made clear that permits could be issued for purposes apart from wildlife conservation. And this Court's own decision in Udall v. Tallman recognized that one of the... the refuges that Alaska cites as being included in the main clause was being used for oil and gas purposes. It was not being used solely for the purposes... specifically used solely for the purposes of conservation.
Antonin Scalia: Mr. Minear, you know, I... I am just overwhelmed by the reality that this is a terrible mess of a statute. I can't figure out what it means.
Jeffrey P. Minear: Well, Your Honor--
Antonin Scalia: And... and it seems to me that's exactly why we have a clear statement rule.
Jeffrey P. Minear: --Your Honor--
Antonin Scalia: There are arguments here, there are arguments there, but it... it does not dawn upon me that... that anything is clear about this at all.
Jeffrey P. Minear: --Well, this... we believe the statute has been clear for 50 years. That's why these issues have only arisen recently with regard to Glacier Bay National Park.
Sandra Day O'Connor: Mr. Minear, what do you say are the practical consequences from the Federal Government's perspective of going... of disagreeing with the U.S. position? What harm is done? Can the U.S. protect itself in any event under other clauses?
Jeffrey P. Minear: We agree that the United States has the regulatory authority to protect... to limit vessel entries and protect commercial fishing, but that's not what our concern is. Our concern is with the actual use of the submerged lands. This is a laboratory. This is a laboratory for scientific research, and we occupy and use the submerged lands for that purpose. That includes such things as withdrawing cores of materials so we can analyze its historic features. We've installed a 5-mile cable with a hydrophone on the... on the submerged lands so we can listen to vehicle traffic and determine if the... the volume is sufficient to interfere with the whales that migrate through there.
Antonin Scalia: Don't you do that on... on dry land in some States?
Jeffrey P. Minear: Your Honor, in order to hear vehicle traffic--
Antonin Scalia: Doesn't your authority under the Commerce Clause or under... under... over navigable waters allow you to do that kind of stuff?
Jeffrey P. Minear: --Your Honor, we think that... that Alaska would have a realistic argument that we cannot withdraw materials from the submerged land which we use and study. And in fact, I would point out that the park superintendent's affidavit--
Antonin Scalia: Are they likely to do that?
Jeffrey P. Minear: --What?
Antonin Scalia: Are they likely to do that? Is this a real problem?
Jeffrey P. Minear: There are 900 papers, scientific papers, that are cited in the affidavit of the park superintendent. This is exhibit number 8 on count IV. And of those describing the type of research we do in Glacier Bay National Park--
Stephen G. Breyer: Well, I thought--
Jeffrey P. Minear: --scores and perhaps hundreds of those involve submerged lands.
Stephen G. Breyer: --All right. Given what you're saying... and I... you're not accepting this I think, and I... well, there is language in this act which maintains in the United States title to the park.
Jeffrey P. Minear: That is correct.
Stephen G. Breyer: All right. Now, I would have thought when you get title to the park, you mean the park, and by the park, you mean those essential parts of the park.
Jeffrey P. Minear: We--
Stephen G. Breyer: And therefore, if you have a part of the park which is the only part of the park where people look at the park, and it's the only part of the park that brings them into the park, and it's the only part of the park where you do the research, et cetera, that's the park. Just as if I were to sell my house and I list the rooms and forget the kitchen, well, the kitchen is an essential part of the house.
Jeffrey P. Minear: --That's--
Stephen G. Breyer: Now... now, once I made that argument, he said that's a very clever argument, but really, there are all kinds of instances where States have reserved submerged land inside national parks and it's worked fine.
Jeffrey P. Minear: --But those are instances--
Stephen G. Breyer: What's your response to all this?
Jeffrey P. Minear: --The instances... the examples they're giving are cases in which we've created those national monuments or parks after statehood. And in those cases, we cannot acquire those lands because they have already been transferred to the State at statehood.
Antonin Scalia: It hasn't resulted in a... in a disaster. That's the point that Justice Breyer is making.
Jeffrey P. Minear: But in this case--
Antonin Scalia: It has not resulted in a disaster.
Jeffrey P. Minear: --But in this case, it is going to impede the... the activities we have there. And a good example of this is in the amicus brief at page 25 where Alaska does not even assent to our authority to control fish and wildlife. The Alaska legislature has passed a statute in which it refuses to assent to our authority to control fish and wildlife within the park. This gives you some sense of the type of difficulties that we're going to encounter.
David H. Souter: Mr.--
Jeffrey P. Minear: And our chief concern--
David H. Souter: --Mr. Minear, may I ask you? At the time the statute was passed, was the national Government conducting these activities?
Jeffrey P. Minear: --Yes, it was. It was created as a national monument. Now, in terms of what degree of activities, the record is not clear, but we're--
David H. Souter: Maybe you were monitoring passages through to see whether the whales were going to be interfered with and doing that sort of thing. Were you taking core samples?
Jeffrey P. Minear: --We were definitely studying the bed of the lake, and our... our briefs below explain. We have an affidavit from our glaciologist which describes the type of research that was being done.
David H. Souter: So in... in other words, you... you're saying it is fair to say that at the time of the passage, this would have been on the congressional mind, going back to Justice Breyer's--
Jeffrey P. Minear: It... it definitely would have. And also I want to point out that when we created the national monument, we also preserved such things as the interglacial forests. These are forests that are left behind as the glaciers retreat and go forward over these submerged lands. The glacial forests are in the submerged lands, and so they become a part of it. As these glaciers continue to retreat, it's likely that other glacial forests will be revealed, and those should remain a part of the park. That was part of the purpose, was to study those--
Stephen G. Breyer: Should. Now, you're not... how far are you prepared to go? You can't go more than your brief and your facts justify. Are you prepared to say that this water is an essential part of the park?
Jeffrey P. Minear: --Yes.
Stephen G. Breyer: Yes?
Jeffrey P. Minear: Yes. Certainly--
Stephen G. Breyer: Have you said that before this minute?
Jeffrey P. Minear: --Not only have we said it, but the Park Service at statehood said that this is a water park when they were describing these lands and saying why they should be retained. They told Congress... the... the park superintendent or the... the director of the Park Service said this is a water park that's mostly... this is, after all, Glacier Bay National Park. And in that... with that respect, I'd like to point out this--
Antonin Scalia: Why did they keep the other 80 percent then?
Jeffrey P. Minear: --Excuse me, Your Honor.
Antonin Scalia: Why did they keep the other 80 percent?
Jeffrey P. Minear: Well, the--
Antonin Scalia: I gather only 20 percent of it is water.
Jeffrey P. Minear: --It's slightly more than 20--
Antonin Scalia: I want to make sure they're giving away the rest.
Jeffrey P. Minear: --We haven't given away. We have all of these lands. The... the uplands here are the glaciers and the mountains that are inaccessible except by the water. You cannot reach these areas. There are no roads in this park except for the park visitors center, and beyond that--
Antonin Scalia: Then make it a water park. I mean, you want to say it's a... it's a water-accessible park, fine.
Jeffrey P. Minear: --Yes. But, Your Honor, the--
Antonin Scalia: 20 percent of the park is under water. Right?
Jeffrey P. Minear: --More than 20 percent. Roughly 25. I'd say close to 25 percent of the park is... within the park boundaries is submerged lands. But there's another point I'd like to make with regard to the establishment of the park. This park was created under the Antiquities Act, and under the Antiquities Act, the President is given authority to create national monuments, but they cannot be disestablished except by act of Congress. Now, Congress could have disestablished this monument if it had meant to give up the land. It could have disestablished some part of it, and it chose not to do so. And yet, that's another indication that Congress was intending to retain these lands. Now, I would like to move on to the other two counts we have here, unless we have further questions about... about Glacier Bay. But I... I think one thing that I do... one thought I want you... to leave you with with regard to Glacier Bay is that these lands are essential to the park. They are understood to be essential at the time that the park was created. And the... the line we're suggesting here is a very reasonable one with regard to this park. Those lands are... continue to be used... the submerged lands for scientific research that is vitally important. Now, I'd like to point out that the master also correctly rejected the claim that the archipelago straits are historic inland waters, and on that basis, Alaska failed to satisfy any part of the Court's three-part test. This Court specifically failed to show a continuous assertion of... of sovereignty to exclude vessels that have... that are visiting the park or passing through in innocent passage or to indicate any acquiescence of foreign nations. During the past 150-year period, neither Alaska nor the United States ever attempted to exclude a vessel based on... merely on innocent passage. Rather, Alaska... Alaska cannot point to a single incident in which we unambiguously did so. The only--
David H. Souter: --Alaska is arguing, as I understand it now, that the... the exclusion for purposes of fisheries regulation has the same implication as a matter of international law, which is a point that you disagree on. What... what is your response to their response to--
Jeffrey P. Minear: --The answer is in order to establish a historic inland water claim, you have to exclude a vessel based on this passing through in innocent passage. Fisheries is not... engaging in fishing activity under the convention is not innocent passage. And so, therefore, an exclusion based on fisheries can never... can never give rise to a claim of--
David H. Souter: --And what's... what's your best authority for that?
Jeffrey P. Minear: --Well, our best authority is the convention itself. The convention makes clear under article 14 that fisheries is... that fisheries activities are not innocent passage. Rather, innocent passage is merely transit through from one point to another. Moreover, the Marguerite incident that they describe involves a single incident; that is, it does not satisfy the continuity requirement that the inland... the historic inland waters test requires. And finally, it also didn't satisfy the acquiescence test since the British Government protested the seizure of the ship. And finally on top of that, this vessel... we don't know exactly where this vessel was at the time that it was seized. There continues to be a dispute and the master was unable to determine whether that... the ship was in... inside or outside the 3-mile limit. Now, I'd also like to speak briefly to the juridical... juridical bay claim as well. This is a matter that Alaska did not touch upon, but I imagine it would address on rebuttal. The master correctly rejected Alaska's extraordinary claim that the Alexander Archipelago can be turned into two large... large juridical bays. And basically it attempted to do so by establishing a headland on an island. Now, that does not suffice the purpose of the convention. The only way that it can establish a bay headland or... or closing point is by showing that it's on the mainland. In order to establish that this is on the mainland, Alaska has to ignore four intervening bodies of water. And as the master recognized, these bodies of water are simply too substantial to ignore. In the case of these bodies of water, Keku Strait is 41 miles long, on average 4 and a half miles wide. It's... simply those intervening waters cannot be ignored in order to establish that this is... is part of the mainland. It's also separated by Wrangell Narrows, which is a 12-mile-long strait that is an important passage for international navigation. That too precludes it from being ignored and treated as dry land. The failure of those two assimilations by itself is sufficient to establish that... that these... that these juridical bays do not exist. And even if that were not enough, the master went on to say that this would not be a well-marked indentation, that even if you were willing to assimilate these lands, it's still the case that the bay itself would not be... the supposed, imaginary bays that Alaska has created here would not be recognizable to a mariner who is passing by. For all those reasons, the juridical bays here are... are simply not well founded, and the master was correct in rejecting them. So what we see--
Sandra Day O'Connor: Mr. Minear, could I go back to Glacier--
Jeffrey P. Minear: --Certainly, Your Honor.
Sandra Day O'Connor: --Park again for a moment and ask why the Government decided to base its claim to the lands in Glacier Bay exclusively on that murky provision of 6(e) rather than to talk about the standards set out in the Idaho case?
Jeffrey P. Minear: Well, Your Honor--
Sandra Day O'Connor: Do you... do you not rely on that standard--
Jeffrey P. Minear: --Quite--
Sandra Day O'Connor: --analysis?
Jeffrey P. Minear: --Quite honestly we thought that under the Arctic Coast decision, the Court is required to create absolutely new... no new law. It had already interpreted 6(e) and it was clear that section 6(e) applied to this case. We think the Idaho provisions provide another opportunity for us to establish it. It's quite clear that the purposes of the... the lands here, the submerged lands, are so essential to the park that it's simply inconceivable that Congress would have intended for those lands to pass out of ownership. However, we relied on--
Anthony M. Kennedy: Would you... would you tell us again why, if you do not prevail on this argument, you still go back before the... the special master to show certain facts?
Jeffrey P. Minear: --Well, first of all, Alaska has not moved for summary judgment. We moved for summary judgment on some of our theories. Other theories would require some factual development. One of the theories that we would... we would go forward with is that these lands are occupied under a claim of right, and that's another exception under the Submerged Lands Act. In addition, we would renew the argument with regard to Antiquities Act, that once Congress takes an area and authorizes the President to set it aside under the Antiquities Act and provides that it cannot be disestablished except by act of Congress, we think that's a very clear indication of Congress' intent to retain those lands.
Anthony M. Kennedy: Well, given the absence of a summary judgment, we wouldn't have to address that.
Jeffrey P. Minear: No. You would not have... we... we believe the master adverted to this claim, but we do not think that he foreclosed it. But rather, I'd like to discuss briefly the relationship of Idaho and Alaska because I think it's important and worthwhile. We think that this case falls squarely within the Alaska Arctic Coast case, and in particular we relied on it primarily because it provides an actual textual basis for showing that the... the United States retain those lands. We do not need to go further and show purpose, although we certainly can. We relied on the Alaska case because we think it provides a very clear example of why retention is... is required in this case. The master agreed with us. He analyzed the Arctic Coast decision and he concluded that the... the proviso here necessarily must be considered an independent retention clause. There's no other way to understand the Arctic Coast decision except on that basis. And we think that's the right interpretation, and we think if we... if you focus on what the Court said on pages 56 to 57, it becomes quite clear. The statement that Alaska relies on to create its so-called subset test is an afterthought at the end of the opinion. It's a statement that's made in the Court's words to reinforce the conclusion it's already reached. It doesn't provide a basis for... for departing from that. And in fact, as I hope I have showed to the Court, the subset test doesn't make any sense, that they're simply... all of those lands that fall within the proviso are lands that would not fall within the main clause. The wildlife refuge is occupied for multiple purposes. It's... the two wildlife refuges that they point to both the record shows were used for multiple purposes. They were not used solely for conservation purposes. And in addition, they were... to the extent that those refuges adverted to any lands at all... any statutes, they were referring to a 1925 statute, not... not the 1943 statute. Furthermore, there are 24 other refuges that we believe that Congress intended to retain that Alaska has no answer for. One... one of those refuges, in particular, the Semidi Islands, quite clearly describes within its boundaries submerged lands, reefs, and other areas. It clearly is being used for those purposes. We think the right interpretation of the proviso is clearly that it was meant to ensure, to provide the clarity that this Court needs to determine that Congress clearly did intend to retain these lands. That was the point that... that this proviso, as Secretary Chapman himself indicated, and in fact, he stated in... the excerpt appears in page... on page 47, note 37 of our brief. He stated that these reservations... the land and water would be reserved. He clearly was aware and told Congress that that was the purpose here, to reserve both land and water. Finally, I'd like to ask the Court to step back and look at the big picture here. The United States' position overall results in a very sensible division of submerged lands in this case. We have not contested Alaska's right to the vast majority of the submerged lands here that are encompassed in Tongass National Forest. Rather, we've identified two areas where the Federal Government interests are paramount. First of all, with regard to drawing international... developing international principles to establish baselines, which creates these bays and... and pockets, that's a necessary consequence of what our foreign policy requires. Secondly, where the United States has clearly reserved a unique treasure, namely Glacier Bay National Park. This park was set aside for the benefit of the entire Nation. We think that the Court should adopt the master's report in full. Thank you.
John Paul Stevens: Thank you, Mr. Minear. Mr. Franklin, you have about 3 and a half minutes.
Jonathan S. Franklin: Thank you, Your Honor. To get back to the Idaho case, we are, in fact, advocating the principles of that case. It is not sufficient that Congress be on notice of a reservation that might include submerged lands. Congress has to take some action to explicitly ratify that. That was what happened in the Idaho case, according to the Court. And the United States has identified one statute and one statute only that it asserts can... ratifies the bay, and that's section 6(e), the proviso. We think the plain language to section (e)... 6(e) is dispositive in this case. We are operating here under a clear statement rule. The presumption is, in fact, the strong presumption is, that if Congress does not expressly ratify the reservation, Congress is presumed not to have intended that the submerged lands... title to submerged lands be defeated. There was... the statute says such transfer shall not include. There simply was no need for Congress to have included... to have specified that such transfer, the main clause transfer, shall not include submerged lands when they were not included... or excuse me... shall not include properties that were not included in the first place. That includes Glacier Bay.
Antonin Scalia: Would... would you respond to the... to the argument that the Alaska Arctic Coast case decided that the proviso goes beyond subsection (e)?
Jonathan S. Franklin: Well, my... my first response is even the master, who ruled... who... who decided against us, did not find that the Alaska case decided that, and indeed, it could not have because the Court at pages 60 and 61 expressly assumed that the lands would fall within the proviso. Therefore... excuse me. The main clause. Therefore the Court did not hold and could not have held that lands that did not fall within the main clause were included by the proviso. It is important, though, to... to note this, that even if the statute is ambiguous... and we think that it is not... Alaska still prevails here because a... there is a clear statement rule and a clear statement rule cannot be satisfied by definition by an ambiguous statute.
David H. Souter: But the... the argument is that it is clear because the reservation without the reservation of the waters would be crazy.
Jonathan S. Franklin: Well, it--
David H. Souter: Why isn't... I mean, what's... what's the answer?
Jonathan S. Franklin: --We dispute that for the following reason, Your Honor, that... that the... the point of the monument was to study the glaciers and the effects of the glaciers as they recede on dry land. Title to the submerged lands was simply not necessary for that purpose. But I think their sky-is-falling argument really falls apart here. All that the counsel can point to is the idea is that they would like scientists to go scuba diving down there and to perhaps look at the bottom. There is absolutely no contention here that Alaska would... would prevent scientists who want to study this... these lands from doing that. We let scientists onto all of our properties, all of our submerged lands when they have a good reason for doing it. We hope to work cooperatively with the Federal Government on this. The... the idea that Alaska is somehow going to be less receptive to scientific research here I think demeans our Federal structure. We have a Federal structure here under which sovereignty of submerged lands is given to the States because they are viewed as the ones principally affected by the activities that go on there. We are not planning on... on preventing scientists from scuba diving down there. By the way, they did not at the time of the monument, Your Honor, do scuba diving because there... there really wasn't any scuba diving going on. But to... to move on... I see my time is up.
John Paul Stevens: Thank you, Mr. Franklin. The case is submitted.